Citation Nr: 1532575	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-15 309	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to April 1971.  

This case comes before the Board of Veterans'Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from August 26, 2011.

The Board remanded the case in November 2014 for additional development.  The case has since been returned to the Board for further appellate consideration. 

In addition to the paper claims file, there is a Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim.  Virtual VA and VBMS contain additional VA treatment records dated from November 2011 to October 2012 and from December 2012 to February 2015 that were reviewed by both the RO and the Board.  With the exception of the Veteran's July 2015 withdrawal of his appeal, the remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

The Veteran and his representative withdrew this appeal in a written statement received by the Board in July 2015.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


